COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-10-152-CR
                                 NO. 2-10-153-CR


RUSSELL SMITH                                                           APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE

                                      ------------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                      ------------

                        MEMORANDUM OPINION1
                                      ------------

      Appellant Russell Smith filed a pro se notice of appeal from the March 23,

2010 judgments convicting him of assault–family violence and tampering with a

witness. On April 27, 2010, we notified Smith that the trial court’s certifications of




      1
       See Tex. R. App. P. 47.4.
his right to appeal had been filed under the date of April 27, 2010; 2 that the

certifications state these are plea bargain cases and he has no right of appeal;

and that the appeals may be dismissed unless he or any party desiring to

continue the appeals files a response showing grounds for continuing the

appeals with the court on or before May 7, 2010.       We have not received a

response.   Therefore, in accordance with the trial court’s certifications, we

dismiss the appeals. See Tex. R. App. P. 25.2(a)(2), 43.2(f).




                                                  PER CURIAM


PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 5, 2010




      2
       See Tex. R. App. P. 25.2(d).
                                        2